 

Exhibit 10.28

 

 

Zafgen, Inc.

3 CENTER PLAZA, SUITE 610,

BOSTON, MASSACHUSETTS 02108

 

March 3, 2020

 

 

Jeffrey S. Hatfield

 

 

Re: Performance-Vesting Option

Dear Jeffrey:

 

As you know, Zafgen, Inc. (the “Company”) has entered into an Agreement and Plan
of Merger, by and among Chondrial Therapeutics, Inc., (“Chondrial”), Chondrial
Therapeutics Holdings, LLC, and Zordich Merger Sub, Inc., a wholly owned
subsidiary of the Company (“Merger Sub”), pursuant to which Chondrial will be
merged with and into Merger Sub (the “Merger”), with Chondrial continuing after
the Merger as the surviving company and a wholly-owned subsidiary of the
Company.  In connection with the Merger, the Board of Directors of the Company
(the “Board”) is pleased to offer you the following amendment to the terms of
your option to purchase 1,100,000 shares of the Company’s common stock, granted
on October 9, 2017 (the “Performance Option”):  

1.Option Amendment. The Company hereby amends your Performance Option to provide
that the Performance Option will remain outstanding after your termination of
employment for any reason other than Cause (as defined in the Performance
Option) until October 9, 2020 (the “Outside Date” and such period, the “Option
Continuation Period”).  During the Option Continuation Period, your option will
remain eligible to vest pursuant to the original performance vesting terms,
whether you or not employed at the time of any achievement, provided the Board
will make proportional adjustment to the $10.00 and $2.50 share prices to
reflect any stock split, reverse stock split or similar change in
capitalization.  If the Performance Option does not meet the applicable
performance vesting criteria on or prior to the Outside Date, it shall be
forfeited in its entirety.  In the event the Performance Option achieves the
performance criteria on or prior to the Outside Date, it shall remain
exercisable until the second anniversary of the termination of your employment
(but no later than the original expiration date of the Performance Option).

2.Governing Law; Interpretation.  This letter agreement will be interpreted and
enforced under the laws of the State of Delaware, without regard to conflict of
law principles.  In the event of any dispute, this letter agreement is intended
by the parties to be construed as a whole, to be interpreted in accordance with
its fair meaning, and not to be construed strictly for or against either you or
the Company or the “drafter” of all or any portion of this letter agreement.

1



ACTIVE/102462332.5  

 

 



--------------------------------------------------------------------------------

 

3.Entire Agreement.  This letter agreement constitutes the entire agreement
between you and the Company.  This letter agreement supersedes any previous
agreements or understandings between you and the Company, except to the extent
that any agreement is expressly preserved in this letter agreement. This letter
agreement may only be amended by a written amendment executed by the Company and
you.

4.Counterparts.  This letter agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be taken to be
an original, but all of which together will constitute one and the same
document.

* * * *

Please indicate your agreement to the terms of this letter agreement by signing
as indicated below.  

Sincerely,

Zafgen, Inc.

By: /s/ Patricia L. Allen

Title:    CFO

 

 

 

 

 

 

Accepted and agreed to:

/s/ Jeffrey S. Hatfield

Jeffrey S. Hatfield

Date:  March 3, 2020

 

 

 

2



ACTIVE/102462332.5  

 

 

